Case: 1:18-cv-01465 Document #: 144-16 Filed: 05/28/19 Page 1 of 5 PageID #:4021




                               Exhibit O
 Case: 1:18-cv-01465 Document #: 144-16 Filed: 05/28/19 Page 2 of 5 PageID #:4022



                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                               Plaintiff,

v.
                                                             Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                                  Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                               Defendants.

                           DECLARATION OF CHERYL BUTLER

       Pursuant to 28 U.S.C. § 1746, I, Cheryl Butler, hereby declare and state as follows:

       1.      I am an adult over the age of 18 and a resident of the City of Naperville in the State

of Illinois, and I am competent to make this Declaration. I have personal knowledge of the facts

set forth herein and if called as a witness, I could and would completely testify hereto.

       2.      I am employed by GLV, Inc. as the director of the Sports Performance Volleyball

Club and the Great Lakes Center Youth Academy. I am also responsible for the business operations

of GLV, which is a corporation organized and existing under the laws of the State of Illinois with

its principal place of business located at 579 North Oakhurst Drive, Aurora, Illinois 60502. The

Sports Performance program includes players who reside in Illinois, Indiana, and Wisconsin.

       3.      The Sports Performance Volleyball Club requires all players to try out and be

invited to participate in the club, regardless of whether they were accepted in the past, and only

the most elite-level athletes are offered an invitation. Tryouts for the Girls program take place




                                                 1
    Case: 1:18-cv-01465 Document #: 144-16 Filed: 05/28/19 Page 3 of 5 PageID #:4023



each year on Sundays in October and early November, and tryouts for the Boys program take place

on the first Tuesday after Labor Day each year.

         4.     Those who are offered a spot in the program and accept are then required to attend

a parent meeting where GLV employees review the Sports Performance Parent/Player Contract,

which outlines the rules of the club and expectations for the season, and members sign and receive

a copy of the contract on that date.

         5.     Mullen’s daughter, A.M., first began attending GLV camps and clinics in 2011, and

she tried out and played for the Sports Performance Volleyball Club for the 2012-2013 season,

2013-2014 season, 2015-2016 season, and 2016-2017 season.

         6.     Mullen’s daughter, J.M., attended camps and clinics beginning in 2012, and played

in GLV’s Great Lakes Center Youth Academy (“GLCYA”) for the 2012-2013 season, the 2013-

2014 season, and the 2015-2016 season. J.M. tried out for the Sports Performance Volleyball Club

in the fall of 2016 and played in the program for the 2016-2017 season. Id.

         7.     During the parent meeting, parents are generally informed of (1) rules, such as that

club practices are closed to parents, (2) travel requirements, such as that players travel to out-of-

state competitions as a team and are supervised by their coaches rather than with their families,

and (3) general travel schedules, which vary by team.

         8.     Players are not selected for individual teams within the club for several weeks after

the parent meeting, which gives time for the coaches to further evaluate the abilities of those who

make the program prior to team selection.

         9.     Attached hereto are true and accurate copies of certain emails exchanges in which

I     participated,   using    my      email   addresses:     Cheryl@greatlakescenter.com        and

glv@greatlakescenter.com.



                                                  2
 Case: 1:18-cv-01465 Document #: 144-16 Filed: 05/28/19 Page 4 of 5 PageID #:4024



       10.     Mullen received the volleyball training for which she paid GLV, Inc.

       11.     Rick and I have always had an open-door policy regarding the allegations and have

always encouraged families to speak with us when they have questions or concerns regarding

anything related to their experience in the Sports Performance program.

       12.     In the summer of 2015, ESPN’s Outside the Lines ran an episode about the

allegations of sexual abuse against Rick, which generated additional publicity from other news

outlets. In light of the renewed media attention the allegations were receiving, Rick and I held a

meeting with the parents and players in the Sports Performance upcoming senior class, where we

discussed the allegations, the USAV investigation and ban, the DCFS investigation, and related

issues. Parents were also invited to ask questions about any of the topics discussed at the meeting.

       13.     Rick and I have also held several meetings with smaller groups of parents or with

individual families regarding the allegations at various times over the last 25 years.

       14.     Around July 12, 2017, I directed GLV employee Kelly Stapleton to send a mass

email on my behalf to the parents of the Sports Performance senior class, and she sent out an email

to those families on July 12, 2017. A true and accurate copy of that email is attached hereto at

Group Exhibit S, p. 1.

       15.     Around January 12, 2018, Rick and I directed GLV employee Claudine Dale to

send a mass email on our behalf to the parents of players in the Sports Performance Volleyball

Club, as well as the parents of players in the Great Lakes Center Youth Academy, and she sent out

the email to those families on January 12, 2018. A true and accurate copy of that email is attached

hereto at Group Exhibit S, p. 2.

       16.     Around March 1, 2018, Rick and I directed GLV employee Luke Stapleton to send

a mass email on our behalf to the parents of players in the Sports Performance Volleyball Club,



                                                 3
 Case: 1:18-cv-01465 Document #: 144-16 Filed: 05/28/19 Page 5 of 5 PageID #:4025



and he sent out the email to those families on March 1, 2018. A true and accurate copy of that

email is attached hereto at Group Exhibit S, p. 3. At the time, we were not represented by counsel,

and I was unaware that the email could be considered an improper communication.

       17.     Sports Performance Volleyball Club is one of the most successful junior sports

programs in the country, its accomplishments include approximately:

               •   94 AAU / JVA / USAV National Championships (Girls and Boys)
               •   8 USAV 18 Open National Championships (1987-2007) (Girls)
               •   21 USAV 18 Open division medals (1983-2007) (Girls and Boys)
               •   52 USAV Age Group Medals (1983-2007) (Girls and Boys)
               •   156 AAU Age Group Medals (1981-2018) (Girls and Boys)
               •   145 USAV All-Tournament Team Selections (1983-2007) (Girls)
               •   530 AAU All-Americans (1981-2018) (Girls and Boys)
               •   26 International tours (Brazil, Canada, China, Dominican Republic,
                   Germany, Japan, Puerto Rico, Russia)
               •   757 Female alumni To Play Collegiate Volleyball (1981-2018)
               •   237 Male alumni To Play Collegiate Volleyball (1991-2018)
               •   340 Universities and Colleges Attended by SPVB Alumni (Girls and
                   Boys)
               •   24 Alumni have been selected to the All-Big Ten team
               •   10 times Sports Performance alumni have been named Big Ten Player
                   of the Year
               •   9 times Sports Performance alumni have been named Big Ten Freshman
                   of the Year
               •   36 Sports Performance different alumni have been named AVCA
                   Collegiate All-American a total of 63 times
               •   24 Sports Performance alumni setters have been selected AVCA
                   Collegiate All-American
               •   6 Sports Performance alumni and coaches have participated in the
                   Olympic Games
               •   4 Sports Performance alumni have won Olympic medals
       I declare under penalty of perjury that the foregoing is true and correct.



Date: May 27, 2019




                                                 4
